       U.S. DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS
                       ATTORNEY APPEARANCE FORM

NOTE: In order to appear before this Court an attorney must either be a member in good
standing of this Court’
                      s general bar or be granted leave to appear pro hac vice as provided for
by Local Rules 83.12 through 83.14.

In the Matter of                                                           Case Number: 19 CR 00864
USA v. Ashik Desai




AN APPEARANCE IS HEREBY FILED BY THE UNDERSIGNED AS ATTORNEY FOR:
Ashik Desai




NAME (Type or print)
Michael D. Monico
SIGNATURE (Use electronic signature if the appearance form is filed electronically)
           s/ Michael D. Monico
FIRM
Monico & Spevack
STREET ADDRESS
20 S. Clark Street, Suite 700
CITY/STATE/ZIP
Chicago, IL 60603
ID NUMBER (SEE ITEM 3 IN INSTRUCTIONS)                  TELEPHONE NUMBER
1943596                                                 (312) 782-8500

ARE YOU ACTING AS LEAD COUNSEL IN THIS CASE?                         YES              NO    ✔

ARE YOU ACTING AS LOCAL COUNSEL IN THIS CASE?                        YES   ✔          NO


ARE YOU A MEMBER OF THIS COURT’
                              S TRIAL BAR?                           YES   ✔          NO


IF THIS CASE REACHES TRIAL, WILL YOU ACT AS THE TRIAL ATTORNEY?                       YES   ✔   NO


IF THIS IS A CRIMINAL CASE, CHECK THE BOX BELOW THAT DESCRIBES YOUR STATUS.

RETAINED COUNSEL         ✔        APPOINTED COUNSEL
